 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-1
Record Date: March 31, 2006
Distribution Date: April 20, 2006
Certificateholder Distribution Summary

                                                                               
                                                  Certificate     Certificate  
                                                            Class    
Pass-Through     Beginning     Interest     Principal     Current     Ending
Certificate     Total     Cumulative     Class     CUSIP     Description    
Rate     Certificate Balance     Distribution     Distribution     Realized Loss
    Balance     Distribution     Realized Loss                                  
                                   
A-1
      81744FGM3       SEN       5.00625 %       160,345,083.12        
668,560.52         8,233,006.59         0.00         152,112,076.53        
8,901,567.11         0.00      
A-2
      81744FGN1       SEN       4.97000 %       57,277,587.66         237,224.68
        2,793,745.88         0.00         54,483,841.78         3,030,970.56    
    0.00      
X-A
      81744FGP6       IO       0.74740 %       0.00         135,486.35        
0.00         0.00         0.00         135,486.35         0.00      
X-B
      81744FGS0       IO       0.36513 %       0.00         3,523.40        
0.00         0.00         0.00         3,523.40         0.00      
B-1
      81744FGQ4       SUB       5.19625 %       7,067,000.00         30,588.51  
      0.00         0.00         7,067,000.00         30,588.51         0.00    
 
B-2
      81744FGR2       SUB       5.47625 %       3,949,000.00         18,013.73  
      0.00         0.00         3,949,000.00         18,013.73         0.00    
 
B-3
      81744FGU5       SUB       6.02625 %       2,495,000.00         12,524.47  
      0.00         0.00         2,495,000.00         12,524.47         0.00    
 
B-4
      81744FGV3       SUB       5.74445 %       1,455,000.00         6,962.17  
      0.00         0.00         1,455,000.00         6,962.17         0.00      
B-5
      81744FGW1       SUB       5.74445 %       831,000.00         3,976.33    
    0.00         0.00         831,000.00         3,976.33         0.00      
B-6
      81744FGX9       SUB       5.74445 %       1,871,544.03         8,955.33  
      0.00         0.00         1,871,544.03         8,955.33         0.00      
A-R
      81744FGT8       RES       3.92505 %       0.00         0.13         0.00  
      0.00         0.00         0.13         0.00                              
                                         
Totals
                                    235,291,214.81         1,125,815.62        
11,026,752.47         0.00         224,264,462.34         12,152,568.09        
0.00                                                                      

Principal Distribution Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                               Original Face    
Certificate     Principal   Principal           Realized     Total Principal    
Ending Certificate     Ending Certificate     Total Principal     Class    
Amount     Balance     Distribution   Distribution   Accretion   Loss    
Reduction     Balance     Percentage     Distribution          
A-1
      298,055,000.00         160,345,083.12         12,579.48       8,220,427.11
      0.00       0.00         8,233,006.59         152,112,076.53        
0.51034902         8,233,006.59      
A-2
      100,000,000.00         57,277,587.66         3,330.77       2,790,415.11  
    0.00       0.00         2,793,745.88         54,483,841.78        
0.54483842         2,793,745.88      
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
B-1
      7,067,000.00         7,067,000.00         0.00       0.00       0.00      
0.00         0.00         7,067,000.00         1.00000000         0.00      
B-2
      3,949,000.00         3,949,000.00         0.00       0.00       0.00      
0.00         0.00         3,949,000.00         1.00000000         0.00      
B-3
      2,495,000.00         2,495,000.00         0.00       0.00       0.00      
0.00         0.00         2,495,000.00         1.00000000         0.00      
B-4
      1,455,000.00         1,455,000.00         0.00       0.00       0.00      
0.00         0.00         1,455,000.00         1.00000000         0.00      
B-5
      831,000.00         831,000.00         0.00       0.00       0.00      
0.00         0.00         831,000.00         1.00000000         0.00      
B-6
      1,871,544.03         1,871,544.03         0.00       0.00       0.00      
0.00         0.00         1,871,544.03         1.00000000         0.00      
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00                              
                       
Totals
      415,723,644.03         235,291,214.81         15,910.25      
11,010,842.22       0.00       0.00         11,026,752.47         224,264,462.34
        0.53945563         11,026,752.47                                        
           

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                         Ending                
Original Face     Certificate     Principal   Principal           Realized    
Total Principal     Ending Certificate     Certificate     Total Principal    
Class     Amount     Balance     Distribution   Distribution   Accretion   Loss
    Reduction     Balance     Percentage     Distribution                      
                             
A-1
      298,055,000.00         537.97145869         0.04220523       27.58023556  
    0.00000000       0.00000000         27.62244079         510.34901790        
0.51034902         27.62244079      
A-2
      100,000,000.00         572.77587660         0.03330770       27.90415110  
    0.00000000       0.00000000         27.93745880         544.83841780        
0.54483842         27.93745880      
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
B-1
      7,067,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-2
      3,949,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-3
      2,495,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-4
      1,455,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-5
      831,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-6
      1,871,544.03         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000                                                  
 

Interest Distribution- Statement

                                                                               
                                                                               
                    Payment                                                    
                                              of               Non-            
  Remaining     Ending                               Current     Beginning    
Current     Unpaid     Current     Supported               Unpaid    
Certificate/                     Accrual     Certificate     Certificate/    
Accrued     Interest     Interest     Interest     Total Interest     Interest  
  Notational     Class     Accural Dates     Days     Rate     Notional Balance
    Interest     Shortfall     Shortfall     Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                        
                   
A-1
      03/20/06 – 04/19/06         30         5.00625 %       160,345,083.12    
    668,939.64         0.00         0.00         379.12         668,560.52      
  0.00         152,112,076.53      
A-2
      03/20/06 – 04/19/06         30         4.97000 %       57,277,587.66      
  237,224.68         0.00         0.00         0.00         237,224.68        
0.00         54,483,841.78      
X-A
      03/01/06 – 03/30/06         30         0.74740 %       217,622,670.78    
    135,542.80         0.00         0.00         56.45         135,486.35      
  0.00         206,595,918.31      
X-B
      03/01/06 – 03/30/06         30         0.36513 %       13,511,000.00      
  4,111.06         0.00         0.00         1.76         3,523.40         0.00
        13,511,000.00      
B-1
      03/20/06 – 04/19/06         30         5.19625 %       7,067,000.00      
  30,601.58         0.00         0.00         13.08         30,588.51        
0.00         7,067,000.00      
B-2
      03/20/06 – 04/19/06         30         5.47625 %       3,949,000.00      
  18,021.43         0.00         0.00         7.70         18,013.73        
0.00         3,949,000.00      
B-3
      03/20/06 – 04/19/06         30         6.02625 %       2,495,000.00      
  12,529.58         585.90         585.90         5.10         12,524.47        
0.00         2,495,000.00      
B-4
      03/01/06 – 03/30/06         30         5.74445 %       1,455,000.00      
  6,965.15         0.00         0.00         2.98         6,962.17         0.00
        1,455,000.00      
B-5
      03/01/06 – 03/30/06         30         5.74445 %       831,000.00        
3,978.03         0.00         0.00         1.70         3,976.33         0.00  
      831,000.00      
B-6
      03/01/06 – 03/30/06         30         5.74445 %       1,871,544.03      
  8,959.16         0.00         0.00         3.83         8,955.33         0.00
        1,871,544.03      
A-R
      N/A         N/A         2.92505 %       0.00         0.00         0.00    
    0.00         0.00         0.13         0.00         0.00                    
                                                         
Totals
                                              1,126,873.11         585.90      
  585.90         471.72         1,125,815.62         0.00                      
                                                               

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                        Payment
of           Non-               Remaining     Ending                     Current
    Beginning     Current   Unpaid   Current   Supported               Unpaid  
  Certificate/           Original Face     Certificate     Certificate/    
Accrued   Interest   Interest   Interest     Total Interest     Interest    
Notational     Class     Amount     Rate     Notional Balance     Interest  
Shortfall   Shortfall(1)   Shortfall     Distribution     Shortfall(2)    
Balance                                                    
A-1
      298,055,000.00         5.00625 %       537.97145869         2.24434967    
  0.00000000       0.00000000       0.00127198         2.24307769        
0.00000000         510.34901790      
A-2
      100,000,000.00         4.97000 %       572.77587660         2.37224680    
  0.00000000       0.00000000       0.00000000         2.37224680        
0.00000000         544.83841780      
X-A
      0.00         0.74740 %       546.71507902         0.34051274      
0.00000000       0.00000000       0.00014181         0.34037093        
0.00000000         519.01349891      
X-B
      0.00         0.36513 %       1000.00000000         0.30427504      
0.00000000       0.00000000       0.00013026         0.26078011        
0.00000000         1000.00000000      
B-1
      7,067,000.00         5.19625 %       1000.00000000         4.33020801    
  0.00000000       0.00000000       0.00185086         4.32835857        
0.00000000         1000.00000000      
B-2
      3,949,000.00         5.47625 %       1000.00000000         4.56354267    
  0.00000000       0.00000000       0.00194986         4.56159281        
0.00000000         1000.00000000      
B-3
      2,495,000.00         6.02625 %       1000.00000000         5.02187575    
  0.23482966       0.23482966       0.00204409         5.01982766        
0.00000000         1000.00000000      
B-4
      1,455,000.00         5.74445 %       1000.00000000         4.78704467    
  0.00000000       0.00000000       0.00204811         4.78499656        
0.00000000         1000.00000000      
B-5
      831,000.00         5.74445 %       1000.00000000         4.78703971      
0.00000000       0.00000000       0.00204573         4.78499398        
0.00000000         1000.00000000      
B-6
      1,871,544.03         5.74445 %       1000.00000000         4.78704207    
  0.00000000       0.00000000       0.00204644         4.78499563        
0.00000000         1000.00000000      
A-R
      100.00         3.92505 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         1.30000000        
0.00000000         0.00000000                                                  
 

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable. Per $1 denomination

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
Deposits
       
Payments of Interest and Principal
    12,250,752.63  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    16,575.54  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    12,267,328.17  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    38,746.01  
Total Administration Fees
    76,014.07  
Payment of Interest and Principal
    12,152,568.09  
 
     
Total Withdrawals (Pool Distribution Amount)
    12,267,328.17  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    471.72  
Servicing Fee Support
    0.00  
 
     
Non-Supported Prepayment Curtailment Interest Shortfall
    471.72  
 
     

Administration Fees

         
Gross Servicing Fee*
    73,563.12  
Master Servicing Fee
    2,450.95  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
Total Administration Fees
    76,014.07  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

Reserve Accounts

                                      Beginning     Current     Current    
Ending   Account Type   Balance     Withdrawals     Deposits     Balance    
X-A Pool 1 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-A Pool 2 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-B Reserve Fund
    1,000.00       585.90       585.90       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM
Weighted Average Gross Coupon
    6.131249 %
Weighted Average Net Coupon
    5.756072 %
Weighted Average Pass-Through Rate
    5.743572 %
Weighted Average Remaining Term
    323  
 
       
Beginning Scheduled Collateral Loan Count
    728  
Number of Loans Paid in Full
    39  
Ending Scheduled Collateral Loan Count
    689  
 
       
Beginning Scheduled Collateral Balance
    235,291,214.81  
Ending Scheduled Collateral Balance
    224,264,462.34  
Ending Actual Collateral Balance at 31-Mar-2006
    224,264,832.27  
 
       
Monthly P&I Constant
    1,218,101.09  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    12,067,873.69  
 
       
Scheduled Principal
    15,910.30  
Unscheduled Principal
    11,010,842.22  

 



--------------------------------------------------------------------------------



 



                          Group   Pool One     Pool Two     Total   Collateral
Description   Mixed ARM     6 Month LIBOR ARM     Mixed ARM  
Weighted Average Coupon Rate
    6.138371       6.111216       6.131249  
Weighted Average Net Rate
    5.763371       5.735543       5.756072  
Pass-Through Rate
    5.750871       5.723043       5.743572  
Weighted Average Remaining Term
    322       328       323  
Record Date
    03/31/2006       03/31/2006       03/31/2006  
Principal and Interest Constant
    900,468.79       317,632.30       1,218,101.09  
Beginning Loan Count
    533       195       728  
Loans Paid in Full
    27       12       39  
Ending Loan Count
    506       183       689  
Beginning Scheduled Balance
    173,574,889.10       61,716,325.71       235,291,214.81  
Ending Scheduled Balance
    165,341,882.51       58,922,579.83       224,264,462.34  
Scheduled Principal
    12,579.51       3,330.79       15,910.30  
Unscheduled Principal
    8,220,427.11       2,790,415.11       11,010,842.22  
Scheduled Interest
    887,889.28       314,301.51       1,202,190.79  
Servicing Fee
    54,242.15       19,320.97       73,563.12  
Master Servicing Fee
    1,808.07       642.88       2,450.95  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    831,839.06       294,337.66       1,126,176.72  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

Additional Reporting – Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    92.490776 %

 



--------------------------------------------------------------------------------



 



Additional Reporting – Group Level
Miscellaneous Reporting

         
Group Pool One
       
One Month Libor Loan Balance
    94,982,873,10  
Six Month Libor Loan Balance
    70,359,008.51  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
 
       
Group Pool Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                  DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL         No. of   Principal           No. of    
Principal           No. of     Principal           No. of     Principal        
  No. of     Principal         Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance  
 
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    9       2,649,420.98       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       9        
2,649,420.98      
60 Days
    3       352,538.31       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       3        
352,538.31      
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
     
180+ Days
    1       429,999.99       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       1  
      429,999.99                                                                
                       
 
    13       3,431,959.28               0         0.00               0        
0.00               0         0.00               13         3,431,959.28      
 
                                                                               
                                           
 
  No. of   Principal           No. of     Principal           No.2 of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    1.306241 %     1.181380 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.306241 %       1.181380 %    
60 Days
    0.435414 %     0.157197 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.435414 %       0.157197 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %    
180+ Days
    0.145138 %     0.191738 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.145138 %       0.191738 %                    
                                                                 
 
    1.886792 %     1.530315 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  1.886792 %       1.530315 %    

           
Current Period Class A Insufficient Funds:
0.00                   Principal Balance of Contaminated Properties
0.00                   Periodic Advance 16,575.54

Subordination Level/Credit Enhancement/Class Percentage and Prepayment
Percentage

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    17,668,544.03       4.25006956 %     17,668,544.03       7.87844130 %    
92.121559 %     0.000000 %
Class B-1
    10,601,544.03       2.55014219 %     10,601,544.03       4.72725100 %    
3.151190 %     39.997636 %
Class B-2
    6,652,544.03       1.60023230 %     6,652,544.03       2.96638351 %    
1.760867 %     22.350455 %
Class B-3
    4,157,544.03       1.00007399 %     4,157,544.03       1.85385771 %    
1.112526 %     14.121141 %
Class B-4
    2,702,544.03       0.65008187 %     2,702,544.03       1.20507012 %    
0.648788 %     8.234974 %
Class B-5
    1,871,544.03       0.45018946 %     1,871,544.03       0.83452546 %    
0.370545 %     4.703274 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.834525 %    
10.592520 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                  DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL     Group One                                    
                                                    No. of   Principal          
No. of     Principal           No. of     Principal           No. of    
Principal           No. of     Principal         Loans   Balance           Loans
    Balance           Loans     Balance           Loans     Balance          
Loans     Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    5       1,302,766.30       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       5        
1,302,766.30      
60 Days
    2       204,785.89       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       2        
204,785.89      
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
     
180+ Days
    1       429,999.99       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       1  
      429,999.99                                                                
                       
 
    8       1,937,552.18               0         0.00               0        
0.00               0         0.00               8         1,937,552.18      
 
                                                                               
                                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    0.988142 %     0.787921 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.988142 %       0.787921 %    
60 Days
    0.395257 %     0.123856 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.395257 %       0.123856 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %    
180+ Days
    0.197628 %     0.260067 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.197628 %       0.260067 %                    
                                                                 
 
    1.581028 %     1.171843 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  1.581028 %       1.171843 %    

                                                                               
                                                  DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL     Group Two                           1.183654%
                                                                    No. of  
Principal           No. of     Principal           No. of     Principal        
  No. of     Principal           No. of     Principal         Loans   Balance  
        Loans     Balance           Loans     Balance           Loans    
Balance           Loans     Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    4       1,346,654.68       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       4        
1,346,654.68      
60 Days
    1       147,752.42       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       1        
147,752.42      
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
     
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
           
 
    5       1,494,407.10               0         0.00               0        
0.00               0         0.00               5         1,494,407.10      
 
                                                                               
                                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    2.185792 %     2.285465 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.185792 %       2.285465 %    
60 Days
    0.546448 %     0.250757 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.546448 %       0.250757 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %    
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                 
 
    2.732240 %     2.536221 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  2.732240 %       2.536221 %    

 